Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2020 has been entered.
                      Status of the Application and response to Arguments
2.  Claims 1-3, 7, 9, 11, 13, 15-16 and 59-60 are pending under examination. Claims 38-41, 50 and 52 were withdrawn from further consideration as being drawn to non-elected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive in view of the amendment.  The previous rejections not iterated herein were withdrawn in view of the amendment.
Nonstatutory Double Patenting
3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA  /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/guidance/eTD-info-I.jsp.

A.  Claims 1-3, 7, 9, 11, 13, 15-16 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 5 of U.S. Patent No. 9,845,510 (the ‘510 hereafter). 
        Although the claims 1-3, 7, 9, 11, 13, 15-16, 59 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-5 of the patent ‘510, specifically the claims drawn to a primer and a kit comprising one or more primers comprising a first region, a second region, wherein the first region comprising a self-complementary sequence comprising from 5’ to 3’, the reverse complement of a nicking enzyme recognition sequence,a palindromic sequence and said nicking enzyme recognition sequence and the second region comprises at least 16 nucleotides long that specifically binds to a complementary region on a target molecules to form a double-stranded primer-target hybrid and the 3’ end two or more contiguous 2’ modified nucleotides is within the scope of the claims in the patent ‘510. The claims in the patent ‘510, disclose a kit composition comprising primer sequences that have the primer structure as claimed in the instant claims 1,16, 59 wherein each primer comprises a self-complementary sequence comprising from 5’ to 3’ the reverse complement of a restriction enzyme (see at least SEQ ID NO: 3 or 4 in claim 1, which has 5’ sequence GACTC which represents a reverse complement of a nicking enzyme recognition sequence) followed by a palindromic sequence and said nicking enzyme recognition sequence (GAGTC) and a second region having at least 16 nucleotides long that specifically hybridizes to a target to form a primer-target hybrid and the 3’ end having two or more modified nucleotides. Further, with reference to instant claims 2-3, 
B.  Claims 1-3, 7, 9, 11, 13, 15-16 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 10 of U.S. Patent No. 10,100,370 (the ‘370 hereafter). 
        Although the claims 1-3, 7, 9, 11, 13, 15-16 and 59 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-2, 10 of the patent ’370, specifically the claims drawn to a primer and a kit comprising one or more primers comprising a first region, a second region, wherein the first region comprising a self-complementary sequence comprising from 5’ to 3’, the reverse complement of a nicking enzyme recognition sequence, a palindromic sequence and said nicking enzyme recognition sequence and the second region comprises at least 16 nucleotides long that specifically binds to a complementary region on a target molecules to form a double-stranded primer-target hybrid and the 3’ end two or more contiguous 2’ modified nucleotides is within the scope of the claims in 
C.  Claims 1-3, 7, 9, 11, 13, 15-16 and 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 17 of U.S. Patent No. 10,793,922 (the ‘922 hereafter). 

                                             Conclusion
Claims 1-3, 7, 9, 11, 13, 15-16 and 59-60 are free of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637